Title: Thomas Jefferson to David Gelston, 15 June 1809
From: Jefferson, Thomas
To: Gelston, David


          Sir Monticello June 15. 09.
           Immediately on the reciept of your favor of Apr. 22. I desired messrs Gibson & Jefferson, my correspondents at Richmond to remit you the 18. D 25 c amount of duties of the two boxes of wine which you informed me you had recieved for me. this I trust they have done. in the mean time I have recieved one of the boxes containing 3. doz. bottles of wine (considerable breakage excepted) as you had mentioned that there were 2. boxes, I wrote to Gibson & Jefferson on the subject, and now inclose you their answer. having as yet recieved no advice respecting this wine but your letter I am unable to throw any light on the subject, or to state any claim respecting it. perhaps the information which accompanied the boxes to your hands may do it. Accept the assurances of my esteem & respect.
          
            Th:
            Jefferson
        